United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esquire, for the appellant
Office of Solicitor, for the Director

Docket No. 16-0337
Issued: May 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 15, 2015 appellant, through counsel, filed a timely appeal from a
November 5, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days elapsed from the last OWCP merit decision of November 4,
2014 to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 27, 2013 appellant, then a 55-year-old retired expeditor, filed an occupational
disease claim (Form CA-2) alleging that she developed a severe cervical condition as a result of
1

5 U.S.C. § 8101 et seq.

her federal duties. She indicated that she sustained two herniated discs, one bulging disc, and
had a compressed nerve in her neck with resulting severe cervical spinal stenosis. She first
became aware of her condition its relation to her federal employment on March 31, 2010. She
retired from the employing establishment on January 31, 2013.
By letter dated December 17, 2013, OWCP advised appellant that this claim was only for
additional work exposure since April 23, 2010. It noted that appellant had previously filed an
occupational disease claim on April 23, 2010 for the same claimed condition with the same date
of injury, which was assigned claim number xxxxxx692.2 OWCP informed appellant of the
deficiencies in her claim and afforded her 30 days in which to submit additional factual and
medical evidence, including a statement of injury detailing her work exposure and factors of
employment since April 23, 2010, medical evidence containing a work-related diagnosis, and a
medical report from a physician discussing how the diagnosed condition was materially caused
or aggravated by her work exposure since April 23, 2010. Appellant submitted additional factual
and medical evidence.
By decision dated February 10, 2014, OWCP denied the claim, finding that the factual
evidence was insufficient to establish a compensable work exposure from April 23, 2010 to
January 31, 2013. OWCP explained that appellant did not demonstrate that she was required to
work beyond her restrictions as the employing establishment provided accommodating work and
there was no evidence of a worsening of the condition due to the employment.
On February 18, 2014 counsel requested a telephonic hearing from OWCP’s Branch of
Hearings and Review, which was held on August 18, 2014. Appellant testified at the hearing
and provided a September 10, 2014 report from Dr. Paul M. Puziss, a Board-certified orthopedic
surgeon.
By decision dated November 4, 2014, an OWCP hearing representative affirmed
OWCP’s February 10, 2014 decision. The hearing representative found that, while appellant
presented sufficient evidence to establish a factual basis for her claim, none of the examining
physicians offered a rationalized medical opinion addressing the worsening of the condition due
to the accepted employment factors from April 2010 to January 2013.
In a letter dated and received on October 14, 2015, counsel requested reconsideration.
Counsel submitted a September 10, 2014 report from Dr. Puziss, which he contended was not
previously considered.
By decision dated November 5, 2015, OWCP denied reconsideration without reviewing
the merits of the case.

2

OWCP indicated that the claim was ultimately denied.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant’s application for review must
be received within one year of the date of that decision.5 However, a right to reconsideration
within one year accompanies any subsequent merit decision on the issues. This includes any
hearing or review of the written record decision, any denial of modification following
reconsideration, any merit decision by the Board, and any merit decision following action by the
Board.6 When a claimant fails to meet one of the above standards, OWCP will deny the
application for reconsideration without reopening the case for review on the merits.7
ANALYSIS
On October 14, 2015 OWCP timely received appellant’s request for reconsideration of its
November 4, 2014 decision. The question for determination is whether her request met at least
one of the three criteria for obtaining a merit review of her case.
The Board finds that appellant did not establish that OWCP erroneously applied or
interpreted a specific point of law, she did not advance a relevant legal argument not previously
considered by OWCP, and she did not submit relevant and pertinent new evidence not previously
considered by OWCP.
Although counsel argued that Dr. Puziss’ September 10, 2014 report was not previously
considered, the record reflects that it was of record and considered in the hearing representative’s
November 4, 2014 decision. Counsel has offered no explanation as to how OWCP committed an
error and failed to specify any law which OWCP allegedly erroneously applied or interpreted.
Evidence or arguments which are duplicative, cumulative, or repetitive in nature are insufficient
to warrant reopening a claim for merit review.8 Thus counsel’s argument is insufficient to
warrant consideration on the merits.

3

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 USC § 8128(a).
4

20 CFR § 10.606(b)(3).

5

Id. at § 10.607(a).

6

D.G., 59 ECAB 455 (2008); see also C.J., Docket No. 12-1570 (issued January 16, 2013).

7

Id. at § 10.608(b).

8

Denis M. Dupor, 51 ECAB 482 (2000).

3

The underlying issue was the medical question of whether appellant has established a
worsening of her condition due to the accepted employment factors from April 2010 to
January 2013. Appellant offered no relevant and pertinent new evidence on reconsideration.
Appellant has not met any of the criteria warranting reopening her claim for further merit
review. Therefore, pursuant to 20 CFR § 10.608, OWCP properly denied merit review.
On appeal counsel argues that OWCP’s decision is contrary to fact and law without
pointing to specific errors. Additionally, the Board does not have jurisdiction over the merits of
the claim on the present appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for merit review under 5
U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

